Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 1 of 13 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    PATRICK LAVERY,                                  Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    SHARPSPRING, INC., RICHARD A.
    CARLSON, STEVEN A. HUEY,
    SAVNEET SINGH, DAVID A.
    BUCKEL, and SCOTT MILLER,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Patrick Lavery (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against SharpSpring, Inc. (“SharpSpring” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in



                                                 1
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 2 of 13 PageID #: 2




connection with the proposed acquisition (the “Proposed Transaction”) of SharpSpring by

Constant Contact, Inc. (“Constant Contact”) and Groove Merger Sub, Inc., a direct wholly-owned

subsidiary of Constant Contact.

                                  JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, and the alleged misstatements entered and the

subsequent damages occurred in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of SharpSpring

common stock.

       7.      Defendant SharpSpring operates as a cloud-based marketing technology company

worldwide. The Company is incorporated in Delaware. The Company’s common stock trades on

the NASDAQ under the ticker symbol, “SHSP.”




                                                  2
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 3 of 13 PageID #: 3




       8.       Defendant Richard A. Carlson (“Carlson”) is Chief Executive Officer, President,

and a director of the Company.

       9.       Defendant Steven A. Huey (“Huey”) is Chairman of the Board of the Company.

       10.      Defendant Savneet Singh (“Singh”) is a director of the Company.

       11.      Defendant David A. Buckel (“Buckel”) is a director of the Company.

       12.      Defendant Scott Miller (“Miller”) is a director of the Company.

       13.      Defendants Carlson, Huey, Singh, Buckel, and Miller are collectively referred to

herein as the “Individual Defendants.”

       14.      Defendants SharpSpring and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       15.      On June 22, 2021, Constant Contact announced that it had signed a definitive

agreement to acquire SharpSpring in an all-cash transaction. Under the terms of the agreement,

Constant Contact will acquire all the outstanding common stock of SharpSpring for $17.10 per

share in cash. The press release announcing the Proposed Transaction states, in pertinent part:

            Clearlake Capital and Siris-Backed Constant Contact Agrees to Acquire
                                         SharpSpring

       Strategic acquisition to maximize growth and audience engagement for small
       businesses

       NEWS PROVIDED BY
       Constant Contact
       Jun 22, 2021, 09:30 ET

       WALTHAM, Mass. and GAINESVILLE, Fla., June 22, 2021 /PRNewswire/ -
       - Constant Contact, an established leader in online marketing, backed by Clearlake
       Capital Group, L.P. (together with its affiliates, "Clearlake") and Siris Capital
       (together with its affiliates, "Siris"), today announced it has signed a definitive


                                                3
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 4 of 13 PageID #: 4




      agreement to acquire SharpSpring, Inc. ("SharpSpring") (NASDAQ: SHSP) in an
      all cash transaction valued at approximately $240 million including outstanding
      indebtedness.

      Under the terms of the agreement, which has been unanimously approved by the
      members of SharpSpring's Board of Directors, Constant Contact will acquire all the
      outstanding common stock of SharpSpring for $17.10 per share in cash. The
      purchase price represents a 21% premium over SharpSpring's closing share price
      of $14.11 as of June 21, 2021. The transaction is expected to close in the third
      quarter of 2021 subject to customary closing conditions including a SharpSpring
      stockholder approval.

      SharpSpring is a cloud-based revenue growth and marketing automation platform
      that improves the effectiveness of small business's (SMBs) marketing strategy.
      Designed for SMBs, and often delivered by digital marketing agencies,
      SharpSpring generates leads, improves conversions to sales, and drives higher
      returns on marketing investments. The integration of SharpSpring will give
      Constant Contact's SMB clients the ability to easily and successfully engage
      customers throughout their journey, helping clients deliver better marketing-driven
      results.

                                       *      *       *

      JMP Securities LLC is acting as exclusive financial advisor and Godfrey & Kahn,
      S.C. is acting as legal counsel to SharpSpring, Inc. Lazard is acting as financial
      advisor to Constant Contact and Sidley Austin LLP is acting as legal counsel to
      Constant Contact.

      About Constant Contact
      Constant Contact, an established leader in online marketing, simplifies the complex
      task of marketing your business, so you can achieve real results and sell more
      online. Whether it's setting up a website and online store, leveraging social and
      search features to get new customers, or sending great-looking emails with the
      power to drive more sales, we combine the right tools and advice to help get the
      results you want. Plus, our award-winning team of marketing advisors is there for
      each customer, every step of the way. For more information,
      visit: www.constantcontact.com.

      About SharpSpring, Inc.
      SharpSpring, Inc. (NASDAQ: SHSP) is a rapidly growing, highly-rated, global and
      affordable revenue growth platform delivered via a cloud-based Software-as-a-
      Service (SaaS) solution. More than 10,000 businesses around the world rely on
      SharpSpring platforms to generate leads, improve conversions to sales, and drive
      higher returns on marketing investments. Known for its innovation, open
      architecture and free customer support, SharpSpring offers flexible contracts at a




                                              4
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 5 of 13 PageID #: 5




       fraction of the price of competitors making it an easy choice for growing businesses
       and digital marketing agencies. Learn more at sharpspring.com.

       About Clearlake
       Founded in 2006, Clearlake Capital Group, L.P. is an investment firm operating
       integrated businesses across private equity, credit and other related strategies. With
       a sector-focused approach, the firm seeks to partner with experienced management
       teams by providing patient, long term capital to dynamic businesses that can benefit
       from Clearlake's operational improvement approach, O.P.S.® The firm's core target
       sectors are technology, industrials, and consumer. Clearlake currently has
       approximately $39 billion of assets under management, and its senior investment
       principals have led or co-led over 300 investments. The firm has offices in Santa
       Monica and Dallas. More information is available at www.clearlake.com and on
       Twitter @ClearlakeCap.

       About Siris
       Siris is a leading private equity firm that invests primarily in mature technology and
       telecommunications companies with mission-critical products and services, facing
       industry changes or other significant transitions. Siris' development of proprietary
       research to identify opportunities and its extensive collaboration with its Executive
       Partners are integral to its approach. Siris' Executive Partners are experienced
       senior operating executives that actively participate in key aspects of the transaction
       lifecycle to help identify opportunities and drive strategic and operational value.
       Siris is based in New York and Silicon Valley and has raised nearly $6 billion in
       cumulative capital commitments. www.siris.com.

       16.     On July 30, 2021, the Company filed a Schedule 14A Definitive Proxy Statement

under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in connection with

the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       17.     The Proxy Statement, which recommends that SharpSpring shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) SharpSpring’s financial projections; (ii) the financial analyses performed by SharpSpring’s

financial advisor, JMP Securities LLC (“JMP”), in connection with its fairness opinion; and (iii)

potential conflicts of interest involving JMP.

       18.     The omission of the material information (referenced below) renders the following



                                                 5
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 6 of 13 PageID #: 6




sections of the Proxy Statement false and misleading, among others: (i) Reasons for the Merger;

Recommendation of the Board of Directors; (ii) Opinion of JMP Securities LLC; (iii) Certain

Financial Projections.

       19.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the August 25, 2021 shareholder vote on the Proposed Transaction, SharpSpring

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning SharpSpring’s Financial Projections

       20.      The Proxy Statement omits material information concerning SharpSpring’s

financial projections.

       21.      With respect to the “financial forecasts” of the Company, the Proxy Statement fails

to disclose: (1) all line items underlying (i) Net Revenue, (ii) Gross Profit, (iii) Operating Income;

(iv) Adjusted EBITDA, and (v) Free Cash Flow; (2) the Company’s net income projections; and

(3) a reconciliation of all non-GAAP to GAAP metrics.

       22.      The Proxy Statement also fails to disclose the inputs, reasons, and bases underlying

the following utilized material assumptions: (1) an increase to 125 new sales by the end of 2021;

(2) the long-term customer attrition of approximately 2.84%; and (3) the long-term year-over-year

net revenue retention rate of approximately 90%.

       23.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

                                                 6
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 7 of 13 PageID #: 7




information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to vote for or against the

Proposed Transaction.

       24.      When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 1

       25.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning JMP’s Analyses

       26.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by JMP.

       27.      The Proxy Statement fails to disclose the following concerning JMP’s “Discounted



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Aug. 2, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                7
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 8 of 13 PageID #: 8




Cash Flow Analysis”: (1) the after-tax free cash flows of SharpSpring as of March 31, 2021, and

all underlying line items; (2) the basis for JMP’s assumptions that SharpSpring would incur zero

taxes during the length of the projections period due to accumulation of deferred tax assets; (3) the

individual inputs and assumptions underlying the (i) discount rates ranging from 11.5% to 13.5%,

and (ii) terminal revenue multiples ranging from 3.5x to 5.0x; (4) the terminal value at the end of

the forecast period; (5) the Company’s net debt; and (6) the Company’s diluted shares.

       28.      The Proxy Statement fails to disclose the following concerning JMP’s “Selected

Transactions Analysis”: (1) the date on which each selected transaction closed; and (2) the value

of each selected transaction.

       29.      The valuation methods, underlying assumptions, and key inputs used by

JMP in rendering its purported fairness opinion must be fairly disclosed to SharpSpring

shareholders. The description of JMP’s fairness opinion and analyses, however, fails to include

key inputs and assumptions underlying those analyses. Without the information described above,

SharpSpring shareholders are unable to fully understand JMP’s fairness opinion and analyses, and

are thus unable to determine how much weight, if any, to place on them in determining whether to

vote for or against the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to the Company’s shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving JMP

       30.      The Proxy Statement omits material information concerning potential conflicts of

interest involving JMP.

       31.      The Proxy Statement fails to disclose the timing and nature of the past services JMP

and/or its affiliates provided Clearlake Capital Group, L.P., Siris Capital, and/or their affiliates,

including the amount of compensation JMP received or expects to receive for providing each




                                                 8
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 9 of 13 PageID #: 9




service within the past two years of the date of its fairness opinion.

        32.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        33.     The omission of the above-referenced information renders the Proxy Statement

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        34.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        35.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        36.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and


                                                 9
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 10 of 13 PageID #: 10




 misleading Proxy Statement.

        37.     The false and misleading statements and omissions in the Proxy Statement are

 material in that a reasonable shareholder would consider them important in deciding how to vote

 on the Proposed Transaction.

        38.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        39.     Because of the false and misleading statements and omissions in the Proxy

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        40.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        41.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

 Statement filed with the SEC, they had the power to and did influence and control, directly or

 indirectly, the decision-making of the Company, including the content and dissemination of the

 false and misleading Proxy Statement.

        42.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

 and/or shortly after these statements were issued and had the ability to prevent the issuance of the

 statements or cause the statements to be corrected. As officers and/or directors of a publicly owned




                                                 10
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 11 of 13 PageID #: 11




 company, the Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to the Proxy Statement, and to correct promptly any public statements issued by the

 Company which were or had become materially false or misleading.

        43.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

 or to cause the statements to be corrected. The Proxy Statement at issue contains the

 recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

 Individual Defendants were directly involved in the making of the Proxy Statement.

        44.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

 Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

 Transaction. The Proxy Statement purports to describe the various issues and information that they

 reviewed and considered—descriptions which had input from the Individual Defendants.

        45.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        46.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.




                                                  11
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 12 of 13 PageID #: 12




                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: August 2, 2021                               Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     667 Madison Avenue, 5th Floor
                                                     New York, NY 10065
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600
                                                     Email: sadeh@halpersadeh.com
                                                             zhalper@halpersadeh.com




                                                12
Case 1:21-cv-04312-ARR-MMH Document 1 Filed 08/02/21 Page 13 of 13 PageID #: 13




                                           Counsel for Plaintiff




                                      13
